Citation Nr: 1500679	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-15 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right shoulder degenerative joint disease.

2.  Entitlement to service connection for left shoulder degenerative joint disease.

3.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain, generalized disc space narrowing and marginal osteophyte formation.

4.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity lumbosacral radiculopathy.

5.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity lumbosacral radiculopathy.

6.  Entitlement to an initial disability rating in excess of 10 percent for right hip degenerative joint disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 through December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska and in October 2014 by the Appeals Management Center (AMC) in Washington, D.C.

In the January 2011 rating decision, the Lincoln RO denied, among other issues, the Veteran's claims of entitlement to service connection for claimed disabilities of the right and left shoulder.  The Veteran perfected a timely appeal of that decision.

The Veteran testified during an August 2012 Board hearing.  A transcript of this testimony is associated with the claims file.

In December 2013, additional evidence was received from the Veteran in the form of photocopied service treatment records.  Although duplicative of evidence already contained in the claims file, these records have nonetheless also been associated with the claims file.

In June 2014, the Board remanded the issues of the Veteran's entitlement to service connection for claimed disabilities of the right and left shoulder for further development, to include:  efforts to obtain private treatment records from The Arthritis Center of Nebraska and records for any other treatment identified by the Veteran; affording the Veteran a new VA examination of his shoulders; and readjudication of the issues remaining on appeal by the agency of original jurisdiction (AOJ).  The AMC undertook subsequent efforts to perform the directed development action.

In the course of the post-remand development, the AMC issued the October 2014 rating decision in which it granted service connection for lumbar strain, generalized disc narrowing and marginal osteophyte formation; right lower extremity lumbosacral radiculopathy; left lower extremity lumbosacral radiculopathy; and right hip degenerative joint disease, all effective from May 11, 2010.  For each disability, the AMC assigned a 10 percent initial disability rating.  In a November 2014 Notice of Disagreement (NOD), the Veteran initiated a timely appeal in which he contests the assigned initial disability ratings.

The Board is satisfied that the directed development action has been performed, and is prepared to render a de novo decision on this matter.  Also, the Board observes that the Veteran's claims file is now maintained electronically on VA's Virtual VA and VBMS systems.  These electronically stored records have been reviewed and considered as the evidentiary record.

The issues of the Veteran's entitlement to initial disability ratings in excess of 10 percent for lumbar strain, generalized disc narrowing and marginal osteophyte formation; right lower extremity lumbosacral radiculopathy; left lower extremity lumbosacral radiculopathy; and right hip degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has degenerative joint disease in his right and left shoulders; however, the evidence does not show that those disorders were sustained by the Veteran during his active duty service or as a result of an injury or illness sustained during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder degenerative joint disease have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for left shoulder degenerative joint disease have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-rating May 2010 letter notified the Veteran of the information and evidence needed to substantiate his claims for service connection for residuals of an in-service fall, to include claimed disabilities of the shoulders.  Consistent with Dingess, this letter also notified the Veteran of the process by which VA assigns disability ratings and effective dates for service-connected disabilities.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's January 2011 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claims submissions, lay statements, service personnel records, service treatment records, VA treatment records, identified and relevant private treatment records, and Board hearing transcript have been associated with the claims file.  During the course of this appeal, the Veteran was afforded VA examinations of his shoulders in May 2007 and September 2014 to ascertain the nature and etiology of any diagnosed disorder.  These examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed shoulder disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, and the element of the claims that were lacking to substantiate the claims for benefits.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran alleges in his claims submissions and Board hearing testimony that he fell a distance of three stories during service in 1975 while participating in training activities.  The occurrence of the alleged fall is documented in service treatment records dated August 1975, and as such, is indisputable.

The Veteran's service treatment records do not note any subjective complaints, objectively observed findings, diagnoses, or treatment for any in-service shoulder problems.  Notably, x-rays performed in August 1975, immediately following the Veteran's in-service fall, were normal.  An examination of the upper extremities was also normal and was indicative of good range of motion in all joints.  During his November 1976 separation examination, the Veteran demonstrated no abnormalities in either upper extremity. 

The relevant evidence includes private treatment records from Dr. S.V., which reflect that the Veteran was seen initially in November 2004 for general arthritis pain in his upper extremities.  Although Dr. S.V. confirmed the osteoarthritis diagnosis, she opined at that time that the Veteran's disorder was likely the result of overuse of his arms and hands as a construction worker.

Subsequent treatment records from Dr. S.V. document ongoing treatment for bilateral shoulder arthritis and a suspected right rotator cuff tear.  In March 2005, the Veteran reported right shoulder pain, and in connection with those symptoms, reported that he had been working as a sheet rock worker and had been working frequently overhead with heavy tools.  He returned in August 2006 with similar complaints.  Once again, he acknowledged that he had been performing a lot of heavy labor in his construction job.  In February 2007, he reported an acute re-injury of his right shoulder that occurred while he attempted to lift something out of his truck.  The following month, in March 2007, the Veteran returned to Dr. S.V.'s office and requested that Dr. S.V. provide an opinion stating that the Veteran's arthritis was due to his in-service fall in 1975.  Dr. S.V. admitted, however, that she was unable to state that the fall caused his arthritis. 

Concurrent with the above private treatment, the Veteran was afforded a VA examination of his shoulders in May 2007.  At that time, x-rays of the shoulders confirmed the presence of mild arthritis changes in both shoulders.  Nonetheless, the examiner opined that it is less likely that the Veteran's shoulder conditions are related to his in-service fall.  As rationale, the examiner noted that the Veteran's primary current symptoms related to his back and not his shoulders.  Moreover, the examiner noted, full body x-rays taken during service at the time of injury were normal.

In November 2007, the Veteran sought VA treatment for his shoulders.  Although previous diagnoses of degenerative joint disease were apparently confirmed during the VA treatment, no opinion was given as to the cause or origin of the degeneration.

In January 2008, the Veteran returned to Dr. S.V. with complaints of increased bilateral shoulder pain.  Once again, he acknowledged that he had been working with drywall "quite a bit."  Subsequent records from May 2010 show ongoing and similar complaints.  Interestingly, in a May 2010 letter, Dr. S.V. expressed that it is very likely that the Veteran's shoulder problems "could be due to that fall of 1975."  Dr. S.V. reiterates this opinion in an October 2011 letter, stating again that, "I consider it likely that his multiple joint...arthritis could be the result of his fall and subsequent trauma on August 7, 1975..."

Pursuant to the Board's June 2014 remand, the Veteran was afforded a second VA examination of his shoulders in September 2014.  At that time, he reported a history of having left shoulder problems for the past 10 to 15 years.  In that regard, he explained once again that he had worked primarily as a handyman and that he had "done everything in [his] life" and performed a lot of physical labor.  Indeed, he reported that he had sustained another acute injury to his shoulder approximately a year ago while he was painting.  Concerning his right shoulder, he expressed concern that he may have injured it in a snow blower accident.

On examination, local pain was noted on palpation over the shoulders.  Demonstrated shoulder motion was diminished bilaterally.  X-rays of the shoulders revealed again degenerative joint disease in both shoulders, as well as a likely rotator cuff tear in the right shoulder.  The examiner opined, however, that the shoulder conditions less likely than not related to service and are most likely due to wear and tear due to his occupational heavy labor, which has included construction and sheet rock work which entailed working overhead while using heavy tools.

Upon careful review and consideration of the foregoing evidence, the Board concludes that the Veteran's bilateral shoulder degeneration was neither sustained during service, nor resulted from an injury or illness sustained by the Veteran during service.  In that regard, the Board notes that, by the Veteran's own subjectively reported history, his shoulder problems began no earlier than 10 to 15 years before his September 2014 VA examination (in other words, no earlier than approximately 23 years after his separation from service in 1976).  Indeed, the treatment records in the claims file are somewhat consistent with the reported history, as they show that the Veteran did not seek treatment for his shoulders until 2004.  Further, the claims file shows that the Veteran has had a long post-service occupational history of performing demanding physical labor in his career in construction and remodeling.  Again by the Veteran's own subjective reports, such labor has included working with sheet rock, laying dry wall, painting, and working frequently overhead with heavy tools.  In sum, the evidence in the record, which includes the Veteran's own subjective statements and documented medical history, are wholly consistent with the negative opinions rendered during the May 2007 and September 2014 VA examinations.  As such, the Board is inclined to assign great probative weight to those opinions.

In contrast, the opinions rendered by Dr. S.V. in her May 2010 and October 2011 letters are entitled to comparatively little probative weight.  In that regard, the Board first observes that those opinions directly contradict her earlier February 2007 statement that she was unable to provide an opinion relating the Veteran's current shoulder degeneration to his in-service fall in 1975.  Moreover, Dr. S.V. provides no discussion in her May 2010 and October 2011 letters that explains her apparent change in opinion.  Certainly, Dr. S.V. provides greater detail in her most recent October 2011 as to the Veteran's symptoms and course of treatment; nonetheless, it is unclear from Dr. S.V.'s discussion as to how the Veteran's symptoms and course of treatment affect her opinion concerning the cause and origin of the Veteran's shoulder degeneration.  Given the Veteran's own subjectively reported medical and occupational history, S.V.'s own knowledge as to the Veteran's history of heavy physical labor, and the contrary negative opinions provided in the VA examinations, the absence of such explanation casts grave doubt as to the validity and credibility of Dr. S.V.'s May 2010 and October 2011 opinions.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

Additionally, the Board points out that a medical opinion that is based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and is of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  In that vein, medical opinions that are equivocal in nature, such as those expressed in speculative language (i.e., "could have caused", etc.) do not provide the degree of certainty required for medical nexus evidence.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

Here, where Dr. S.V. states in her May 2010 opinion that, the Veteran's shoulder problems "could be due to that fall of 1975" (emphasis added) and again in her October 2011 letter  that, "I consider it likely that his multiple joint...arthritis could be the result of his fall and subsequent trauma on August 7, 1975..." (emphasis added), such opinions are couched in speculative terms that fall well short of the medical certainty necessary to be afforded significant probative weight.  The problems inherent in Dr. S.V.'s speculative language are compounded further by the fact that she had previously provided an opinion that somewhat contradicts these opinions.  For this reason also, the Board finds is disinclined to assign significant probative weight to Dr. S.V.'s May 2010 and October 2011 opinions.

The Board acknowledges that it may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board points out, however, that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Certainly, the fact that a veteran has received regular treatment from a physician or other doctor is a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-3 (1993).  Here, where the negative opinions expressed in the Veteran's VA examinations appear to be consistent with the other evidence of record, and given the inadequacies and inconsistencies in Dr. S.V.'s May 2010 and October 2011 opinions, the Board assigns far greater probative weight to the VA examiners' opinions.

Finally, to the extent that the Veteran has asserted generally that a relationship exists between his current bilateral shoulder degeneration and an in-service injury or illness, the Board also finds that such assertions are entitled to comparatively low probative weight.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flat feet).

Here, the Veteran would be competent to provide probative statements as to the onset and duration of symptoms relating to his shoulders.  Nonetheless, he does not allege expressly that he has had shoulder problems which date back to his active duty service.  Even if such an allegation could be construed from the Veteran's statements, such an assertion would carry significant credibility concerns given the absence of any supporting medical evidence documenting any complaints, treatment, or subjective findings during his active duty service and given his own contradictory statements concerning the onset of his shoulder problems made during his private medical treatment with Dr. S.V. and during his September 2014 VA examination.  Moreover, such assertions would also be rebutted by the contrary findings and opinions expressed by the VA examiners in their May 2007 and September 2014 reports.  Under the circumstances, the Board finds that any assertion by the Veteran, whether express or implied, that he has had continuous shoulder problems since service would not be credible and would not be entitled to probative weight.

Overall, the preponderance of the evidence is against the Veteran's claims for service connection for degenerative joint disease of the right and left shoulders.  Accordingly, these claims must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for right shoulder degenerative joint disease is denied.

Service connection for left shoulder degenerative joint disease is denied.


REMAND

As noted above, the Veteran has filed a timely November 2014 NOD in which he challenges the assigned 10 percent initial disability ratings for newly service-connected lumbar strain, generalized disc narrowing and marginal osteophyte formation; right lower extremity lumbosacral radiculopathy; left lower extremity lumbosacral radiculopathy; and right hip degenerative joint disease.  Despite the same, VA has yet to provide the Veteran with a Statement of the Case (SOC) addressing those appealed issues.

In instances where the Veteran has filed a timely NOD and VA has not issued an SOC, the Board is required to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims for initial disability ratings in excess of 10 percent for lumbar strain, generalized disc narrowing and marginal osteophyte formation; right lower extremity lumbosacral radiculopathy; left lower extremity lumbosacral radiculopathy; and right hip degenerative joint disease should be readjudicated by the AOJ.  If the determination as to any of those issues remains adverse to the veteran, he and his representative should be furnished an SOC and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary in order to perfect appeals to the Board concerning these issues.  38 C.F.R. § 20.302(b).

2.  If, and only if, the Veteran perfects a timely appeal of any SOC issued, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


